In a mortgage foreclosure action, defendant John Kuchtuk, Jr., appeals from so much of an order of the Supreme Court, Suffolk County, dated October 5, 1976, as determined that defendant Previti was entitled to second priority to the surplus moneys and that he was entitled to third priority, and remanded the matter to the referee to recompute the amounts payable to the lienors. Order affirmed insofar as appealed from, with $50 costs and disbursements, on the opinion of Mr. Justice Orgera at Special Term. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.